IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-25,360-21


                          IN RE WILLIE OTIS HARRIS, JR., Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
                 CAUSE NO. JD-25148-W IN THE 194th DISTRICT COURT
                              FROM DALLAS COUNTY


        Per curiam.

                                              ORDER


        Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he filed an application for an original writ of habeas

corpus in the 194th District Court of Dallas County, challenging a juvenile adjudication, but that the

Dallas County District Clerk erroneously presented his application to the trial court as an Article

11.07 habeas application, affixing Relator’s felony conviction cause numbers to the application.

        In these circumstances, additional facts are needed. Respondent, the District Clerk of Dallas

County, is ordered to file a response, stating whether Relator’s filing was presented to the district

court as an original habeas application challenging a juvenile adjudication, and if not, why not. This
                                                                                                2

application for leave to file a writ of mandamus shall be held in abeyance until Respondent has

submitted the appropriate response. Such response shall be submitted within 30 days of the date of

this order.



Filed: November 9, 2016
Do not publish